     Case 2:20-cv-01147-KJM-EFB Document 6 Filed 01/21/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT
 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    MICHAEL JOHNSON,                                  No. 2:20-cv-1147-KJM-EFB P
11                       Petitioner,
12              v.                                      ORDER
13    P. THOMPSON,
14                       Respondent.
15

16          Petitioner, a federal prisoner proceeding pro se, has filed an application for a writ of

17   habeas corpus under 28 U.S.C. § 2254. The matter was referred to a United States Magistrate

18   Judge as provided by 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

19          On September 22, 2020, the magistrate judge filed findings and recommendations, which

20   were served on petitioner and which contained notice to petitioner that any objections to the

21   findings and recommendations were to be filed within fourteen days. Petitioner has not filed

22   objections to the findings and recommendations.1

23          The court presumes that any findings of fact are correct. See Orand v. United States,

24   602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed

25
            1
26              Although it appears from the file that petitioner’s copy of the findings and
     recommendations was returned, petitioner was properly served and re-served a second time. It is
27   the petitioner’s responsibility to keep the court apprised of his current address at all times.
     Pursuant to Local Rule 182(f), service of documents at the record address of the party is fully
28   effective.
                                                         1
     Case 2:20-cv-01147-KJM-EFB Document 6 Filed 01/21/21 Page 2 of 2


 1   de novo. See Robbins v. Carey, 481 F.3d 1143, 1147 (9th Cir. 2007) (“[D]eterminations of law
 2   by the magistrate judge are reviewed de novo by both the district court and [the appellate] court
 3   . . . .”). Having reviewed the file, the court finds the findings and recommendations to be
 4   supported by the record and by the proper analysis.
 5          Accordingly, IT IS HEREBY ORDERED that:
 6          1. The findings and recommendations filed September 22, 2020, are adopted in full;
 7          2. The petition pursuant to 28 U.S.C. § 2241 (ECF No. 1) is DISMISSED;
 8          3. The Clerk is directed to close the case; and
 9          4. The court declines to issue a certificate of appealability.
10   DATED: January 20, 2021.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
